Opinion by
Oliver, P. J.
At the hearing a sample was introduced in evidence. This sample has been converted into an earring by the removal of the shank and the substitution of a sterling clip. A designer connected with the plaintiff company testified she was familiar with the importation in question and that the button introduced in evidence was one of the 141 pieces involved. It was conceded in open court that the buttons are embossed. On the record presented and following United States v. Bailey (30 C. C. P. A. 228, C. A. D. 237) the merchandise was held dutiable as claimed.